COURT OF CHANCERY
                                          OF THE
                                 STATE OF DELAWARE

J. TRAVIS LASTER                                                 New Castle County Courthouse
VICE CHANCELLOR                                                  500 N. King Street, Suite 11400
                                                                Wilmington, Delaware 19801-3734

                          Date Submitted: September 22, 2014
                           Date Decided: September 24, 2014

Robert J. Katzenstein, Esquire                Collins J. Seitz, Jr., Esquire
David A. Jenkins, Esquire                     Eric D. Selden, Esquire
Clarissa R. Chenoweth                         Seitz Ross Aronstam & Moritz LLP
Smith Katzenstein & Jenkins LLP               100 S. West Street, Suite 400
800 Delaware Avenue, Suite 1000               Wilmington, DE 19801
Wilmington, DE 19899

Kenneth J. Nachbar, Esquire
Lindsay M. Kwoka, Esquire
Morris, Nichols, Arsht & Tunnell LLP
1201 N. Market Street
Wilmington, DE 19899-1347

       RE:    Seaport Village Ltd. v. Seaport Village Operating Company, LLC, et al.
              C.A. No. 8841-VCL

Dear Counsel:

       Seaport Village Operating Company, LLC (the “Company”) seeks to recover from

Seaport Village Ltd. (“Limited”) the attorneys’ fees and expenses that the Company

incurred in this action and a related proceeding that Limited pursued in California.

Section 12.12 of the Company’s limited liability company agreement (the “Agreement”)

provides as follows:

       If any action is brought by any party against another party, relating to or
       arising out of this Agreement, or the enforcement hereof, the prevailing
       party shall be entitled to recover from the other party reasonable attorneys’
       fees, costs and expenses incurred in connection with the prosecution or
       defense of such action. For purposes of this Agreement, the term
       “attorneys’ fees” or “attorneys’ fees and costs” shall mean the fees and
September 24, 2014
Page 2 of 4


       expenses of counsel to the parties hereto, which may include printing,
       photocopying, duplicating and other expenses, air freight charges, and fees
       billed for law clerks, paralegals and other persons not admitted to the bar
       but performing services under the supervision of an attorney, and the costs
       and fees incurred in connection with the enforcement or collection of any
       judgment obtained in any such proceeding. The provisions of this Section
       shall survive the entry of any judgment, and shall not merge, or be deemed
       to have merged, into any judgment.

It is undisputed that (i) the Company was a prevailing party in this action, (ii) this action

was a continuation of the California Action, (iii) both lawsuits arose out of the

Agreement, and (iv) the amount requested is reasonable. Limited’s only defense is that

because the Company did not sign the Agreement, it is not a “party” to the Agreement.

       This defense fails as a matter of law. Section 18-101(7) of the Delaware Limited

Liability Company Act (the “LLC Act”) provides that “[a] limited liability company is

bound by its limited liability company agreement whether or not the limited liability

company executes the limited liability company agreement.” 18 Del. C. § 18-101(7). By

statute, a limited liability company is a party to its own limited liability company

agreement, regardless of whether the limited liability company executes its own limited

liability company agreement.

       Before 2002, Section 18-101(7) was silent on the issue of whether a limited

liability company was bound by and therefore a party to its own operating agreement. In

the Elf Atochem decision, the Delaware Supreme Court addressed the issue and held that

a “[limited liability operating agreement] is binding on the LLC as well as the members.”

Elf Atochem N. Am., Inc. v. Jaffari, 727 A.2d 286, 287 (Del. 1999). In that litigation, a
September 24, 2014
Page 3 of 4


member of the LLC sought to have this court adjudicate claims under the LLC’s

operating agreement even though the agreement contained an arbitration clause and a

forum selection provision vesting exclusive jurisdiction in the California courts for

matters not covered by the arbitration clause. Id. at 293. The plaintiff contended that

because the LLC did not sign the operating agreement, it was not a party to that

agreement and was not bound by the arbitration clause or forum selection provision. Id.

The Delaware Supreme Court was “not persuaded by this argument.” Id.

      In 2002, the General Assembly amended Section 18-101(7) to codify these aspects

of Elf Atochem by adding the following language to the LLC Act: “A limited liability

company is not required to execute its limited liability company agreement. A limited

liability company is bound by its limited liability company agreement whether or not the

limited liability company executes the limited liability company agreement.”    Del. SB

363, 141st General Assembly, 2002 Delaware Laws Ch. 295 (June 20, 2002). The

amendment became effective on August 1, 2002. In 2005, the General Assembly added

nearly identical language to the LLC Act to clarify that members also are bound by the

LLC’s operating agreement, regardless of whether they execute the agreement. Del. SB

86, 143rd General Assembly, 2005 Delaware Laws Ch. 51 (June 14, 2005) (adding the

words “[a] member … is bound by the limited liability company agreement whether or

not the member … executes the limited liability company agreement”).              These

amendments make clear that the LLC and its members are parties to and bound by the

LLC agreement, regardless of whether they sign it.
September 24, 2014
Page 4 of 4


        Basic principles of contract law support this reading. As a general matter, “only

parties to a contract are bound by that contract.”     Am. Legacy Found. v. Lorillard

Tobacco Co., 831 A.2d 335, 343 (Del. Ch. 2003) (holding that an entity formed by

operation of a settlement agreement, although not a signatory, was a party to the

settlement agreement). Likewise, “only a party to a contract may be sued for breach of

that contract.” Gotham P’rs, L.P. v. Hallwood Realty P’rs, L.P., 817 A.2d 160, 172 (Del.

2002) (citation omitted). By binding a Delaware LLC and its members to their operating

agreement, Section 18-101(7) makes them parties to the operating agreement.

        The Company is a party to the Operating Agreement and can therefore enforce the

fee-shifting provision against Limited. The Company is awarded fees and expenses in

the amount of $363,803.82. Interest is due on this amount at the legal rate, compounded

quarterly from July 2, 2014, to the date of payment. The Company also is entitled to the

attorneys’ fees and expenses it incurred bringing the motion, which are costs of

enforcement that fall within the fee-shifting provision. Counsel shall provide a Rule 88

affidavit. The parties shall implement this decision through an order that is agreed as to

form.

                                                Sincerely yours,

                                                /s/ J. Travis Laster

                                                J. Travis Laster
                                                Vice Chancellor

JTL/krw